 

 

 

Case 3:20-cr-00041-CRB Document1 Filed 01/30/20 Page 1 of 6

AO 257 (Rev. 6/78)

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

BY: L] comptaint LJ inrormation [X] InpicTMENT Name of District Court, and/or Aeeetaat tration
L] suUPERSEDING NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCDANVGiON020

 

 

  

 
  

-——— OFFENSE CHARGED

 

 

 

 

18 U.S.C. § 922(g)(1) -- Felon in Possession of a Firearm C] Petty
Mi _ ; SUSAN Y.SOONG _
LJ are DEFENDANT US ~~ CLERK, U.S. DISTRICT COURT
Mise: NORTH DISTRICT OF CALIFORNIA
meanor > CHRISTOPHER DANIEL Orga
Felony DISTRICT COURT NUMBER

PENALTY: Maximum Penalties: 10 years’ imprisonment; $250,000 fine, up to 3
years' supervised release; $100 special assessment.

  
 

    

  

 

 

 

A Lf 2. Ee
Le DEFENDANT
PROCEEDING ~———_— IS NOTIN CUSTODY
H t b ted, di t thi ding.
Name of Complaintant Agency, or Person (& Title, if any) 1) Cl ifnot detained give date any prior COME MS Procescing
FBI summons was served on above charges »
person is awaiting trial in another Federal or State Court, 2) | Is a Fugitive

O give name of court
3) [_] Is on Bail or Release from (show District)

 

 

this person/proceeding is transferred from another district

L] per (circle one) FRCrp 20, 21, or 40. Show District
IS INCUSTODY

4) On this charge

 

this is a reprosecution of
charges previously dismissed
UO which were dismissed on motion

SHOW 5) [_] On another conviction

} ["] Federal [“] State

of: DOCKET NO.
6) [] Awaiting trial on other charges
[| U.S. ATTORNEY [] DEFENSE . ae
If answer to (6) is "Yes", show name of institution

 

 

 

 

 

 

 

 

 

this prosecution relates to a WVael
pending case involving this same Has detainer L_] Yes give date
defendant MAGISTRATE been filed? N
[_] No filed
CASE NO.
prior proceedings or appearance(s) DATE OF » Month/Day/Year
before U.S. Magistrate regarding this 20-mi-70038 ARREST 1/21/2020
defendant were recorded under pcm : i
e€ Or... if Arresting Agency & Warrant were not
Name and Office of Person DATE TRANSFERRED Month/Day/Year
Furnishing Information on this form David L. Anderson TO U.S. CUSTODY
U.S. Attorney [[] Other U.S. Agency
Name of Assistant U.S. [| This report amends AO 257 previously submitted

Attorney (if assigned) Maya Karwande
ADDITIONAL INFORMATION OR COMMENTS

 

 

PROCESS:
[] summons NO PROCESS* []WARRANT _ Bail Amount:

If Summons, complete following:
[] Arraignment [_] Initial Appearance

Defendant Address:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time: Before Judge:

 

Comments:

 
Case 3:20-cr-00041-CRB Document1 Filed 01/30/20 Page 2 of 6

Anited States District Court.,, -.
re FILED

NORTHERN DISTRICT OF CALIFORNIA JAN 30 2020

VENUE: SAN FRANCISCO SUSAN Y. SOONG

K, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

WOT Tere

UNITED STATES OF AMERICA,

CR 20 0041°%

CHRISTOPHER DANIEL SALIBA,

DEFENDANT(S).

 

INDICTMENT

18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm and Ammunition;
18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c) — Forfeiture Allegation

 

 

. Lx
A true bill. / | \ (| “i 7

 

 

 

 

 

 

Foreman
Filed in open court this Oday off VV AA 20520
Week
/ U Clerk
Bail, $ NO PROCESS
Att+u— saluic KIM

 

United States Magistrate Judge
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cr-00041-CRB Document1 Filed 01/30/20 Page 3 of 6

DAVID L. ANDERSON (CABN 149604)
United States Attorney

 

JAN 30 2020

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

  

 

 

 

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CA 9 4
a yA fe *
Plaintiff, ) VIOLATION:
) 18 U.S.C. § 922(g)(1) — Felon in Possession of a
Vv. Firearm and Ammunition;
CHRISTOPHER DANIEL SALIBA, J 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c) —
) Forfeiture Allegation
Defendant. )
)
INDICTMENT
The Grand Jury charges:
COUNT ONE: (18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm and Ammunition)

On or about January 1, 2020, in the Northern District of California, the defendant,
CHRISTOPHER DANIEL SALIBA,
knowing he had previously been convicted of a crime punishable by imprisonment for a term exceeding
one year, knowingly possessed a firearm, namely, one Glock 9mm caliber pistol bearing serial number
RVG358, loaded with ammunition, namely, one 9mm Luger cartridge of ammunition, and the firearm
and ammunition were in and affecting interstate and/or foreign commerce, all in violation of Title 18,

United States Code, Section 922(g)(1).

INDICTMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cr-00041-CRB Document1 Filed 01/30/20 Page 4 of 6

FORFEITURE ALLEGATION: (18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c))

The allegations contained in the sole count of this Indictment are re-alleged and incorporated by
reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 924(d)
and Title 28, United States Code, Section 2461(c).

Upon conviction of the offense set forth in this Indictment, the defendant,

CHRISTOPHER DANIEL SALIBA,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title 28,
United States Code, Section 2461(c), any firearm and ammunition involved in the commission of the
offense, including, but not limited to, the following property:
a. one Glock 9mm caliber pistol bearing serial number RVG358; and
b. all ammunition and magazines seized in or with the above-referenced firearm,
including, but not limited to, one 9mm Luger cartridge of ammunition.

If any of the property described above, as a result of any act or omission of the defendant:

a, cannot be located upon exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

INDICTMENT 2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cr-00041-CRB Document1 Filed 01/30/20 Page 5 of 6

All pursuant to Title 18, United States Code, Section 924(d), Title 28, United States Code,

Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

DATED: January 30, 2020 A TRUE BILL.

 

FOREPERSON U/
SAN FRANCISCO

DAVID L. ANDERSON
United States Attorney

(Cpe flier

MAYA KARWANDE
Assistar’ United States Attorney

INDICTMENT 3

 
KR 20-41 Cog

Case 3:20-cr-00041-CRB Document1 Filed 01/30/20 Page 6 of 6

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CRIMINAL COVER SHEET

Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted, CRR
along with the Defendant Information Form, for each new criminal case.

CR 20 0041

CASE NAME: CASE NUMBER:
USAV. CHRISTOPHER DANIEL SALIBA CR

Is This Case Under Seal? Yes No Y¥

Total Number of Defendants: 1v 2-7 8 or more

 

Does this case involve ONLY charges

under 8 U.S.C. § 1325 and/or 1326? Yes No Vv SUSAN Y. SOONG. unt
&

CLERK, U.S. Doe CALIFORNIA
Venue (Per Crim. L.R. 18-1): SF f OAK SJ NORTH DISTRICT O
Is this a potential high-cost case? Yes No Y
Is any defendant charged with
a death-penalty-eligible crime? Yes No v
Is this a RICO Act gang case? Yes No Y

Assigned AUSA .
(Lead Attorney: AUSA Maya Karwande Date Submitted: 1/29/2020

Comments:

RESETFORM ——“- SAVE PDF
Form CAND-CRIM-COVER (Rev. 11/16) . |
